This certiorari was brought for the purpose of correcting certain errors alleged to have been committed, upon the ground, that the Court erred in refusing to permit the defendants in the Court beloW to bring in a set off to the notes sued on by the plaintiff. It appears from the return of the Justices, that two suits were brought by Lewis Cash, as administrator of Peter Cash, deceased, vs. Mary Cash and Moses W. Davis, upon two notes payable to him as administrator, and the defendants pleaded as a set off, an account for the sum of $252 75, due from Peter Cash, deceased, to the said Mary Cash. This account was rejected by the Court, upon the ground, that the debts were not mutual, and also because said account exceeded a Magistrate’s jurisdiction. The Court is of opinion, that there was no error committed by said Justices, in said decision, but that said account was properly rejected upon both grounds. It is therefore ordered, that the certiorari be dismissed, and the judgments below confirmed.
WILLIAM EZZARD, j. s. c. c. c.